IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,973



                 EX PARTE JUAN ANTONIO SCHWARTZ, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F-9900557-PR IN THE 265 TH ISTRICT COURT
                          FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to seventy-five years’ imprisonment.

       Applicant contends that his judgment incorrectly reflects that a $1000 fine was assessed.

The trial court found that a fine was imposed when Applicant was initially placed on deferred

adjudication community supervision, but the trial court did not verbally indicate that a fine would

be imposed when he assessed punishment after Applicant’s community supervision was
                                                                                     LAURY - 2

subsequently revoked. The judgment reflects that a $1000 fine was assessed. Applicant is entitled

to relief. Taylor v. State, 131 S.W.3d 530 (Tex. Crim. App. 2004).

       Relief is granted. The judgment in Cause No. F-9900557-PR in the 265th Judicial District

Court of Dallas County is reformed to delete reference to a fine being imposed. Applicant’s other

grounds are denied.



Delivered: August 20, 2008
Do Not Publish